Name: Council Regulation (EEC) No 1109/88 of 25 April 1988 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  trade policy
 Date Published: nan

 29 . 4 . 88 Official Journal of the European Communities No L 110 /27 COUNCIL REGULATION (EEC) No 1109/ 88 of 25 April 1988 amending Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 804 / 68 is hereby amended as follows : 1 . In the first subparagraph of Article 5c ( 1 ), 'during five periods' is replaced by 'during eight periods'. 2 . In the third subparagraph of Article 5c ( 3 ), point (c) is replaced by the following: '(c) for each of the four 12-month periods from 1 April 1988 to 31 March 1992 , the guaranteed total quantity shall be , in thousands of tonnes : Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Article 5c of Regulation (EEC) No 804 / 68 ( 3 ), as last amended by Regulation (EEC) No 3904 / 87 (4 ), introduced for a period of five years , with the aim of restoring equilibrium on the milk market , an arrangement for an additional levy on quantities of milk delivered or purchased exceeding a reference quantity established in respect of the milk producer or purchaser ; whereas it is now clear that the results obtained from these arrangements will not suffice to achieve the objective of adaptation of supply to demand by the end of the five-year period ; whereas the duration of the said arrangement must be extended to eight 12-month periods ; Whereas the guaranteed overall quantities for the sixth , seventh and eighth periods of application of the said arrangements should be set at the level taken for the fifth 12-month period; Whereas Article 7a of Regulation (EEC) No 804 / 68 makes provision , during the application of the said arrangements , for the possibility of adopting measures to reduce quantities bought in ; whereas the reasons for extending the said arrangements also entail extension of the period referred to in the said Article for the same duration, Belgium : Denmark: Germany: Greece : Spain : France : Ireland : Italy : Luxembourg : Netherlands : United Kingdom: 3 121,861 4 735,540 22 753,310 520,890 4 560,500 24 964,980 5 121,600 8 534,060 257,050 11 619,630 14 869,687 .' 3 . In the first subparagraph of Article 7a ( 1 ), 'until the end of the fifth 12-month period of application of the additional-levy arrangements' is replaced by 'until the end of the eighth 12-month period of application of the additional-levy arrangements'. Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER 0 ) OJ No C 84 , 31 . 3 . 1988 , p. 22 . ( 2 ) Opinion delivered on 14 April 1988 (not yet published in the Official Journal ). ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 370 , 30 . 12 . 1987 , p. 1 .